                                                                  JS-6
              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA



PETER STROJNIK, SR.,
    Plaintiff,                       CV 19-00946 DSF (JCx)

                v.                   JUDGMENT

ORANGEWOOD LLC d/b/a
DOUBLETREE SUITES BY
HILTON ANAHEIM RESORT
CONVENTION CENTER,
    Defendant.



  The Court having granted a motion to dismiss,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the federal law claim be dismissed with prejudice, that the state law
claims be dismissed without prejudice to bringing those claims in state
court, and that Defendant recover just costs pursuant to 28 U.S.C.
§ 1919.



Date: January 22, 2020               ___________________________
                                     Dale S. Fischer
                                     United States District Judge
